Registration No. 333-144496 FORM T-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)| x | THE BANK OF NEW YORK (Exact name of trustee as specified in its charter) New York (State of incorporation if not a U.S. national bank) 13-5160382 (I.R.S. employer identification no.) One Wall Street, New York, N.Y. (Address of principal executive offices) 10286 (Zip code) McMoRan Exploration Co. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 72-1424200 (I.R.S. employer identification no.) 1615 Poydras Street New Orleans, Louisiana (Address of principal executive offices) 70112 (Zip code) Senior Debt Securities (Title of the indenture securities) 2 1. General information.Furnish the following information as to the Trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Superintendent of Banks of the State of New York One State Street, New York, N.Y. 10004-1417, and Albany, N.Y. 12223 Federal Reserve Bank of New York 33 Liberty Street, New York, N.Y. 10045 Federal Deposit Insurance Corporation Washington, D.C.20429 New York Clearing House Association New York, New York10005 (b) Whether it is authorized to exercise corporate trust powers. Yes. 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe eachsuch affiliation. None. 16. List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1. A copy of the Organization Certificate of The Bank of New York (formerly Irving Trust Company) as now in effect, which contains the authority to commence business and a grant of powers to exercise corporate trust powers.(Exhibit 1 to Amendment No.1 to Form T-1 filed with Registration Statement No. 33-6215, Exhibits 1a and 1b to Form T-1 filed with Registration Statement No. 33-21672, Exhibit 1 to Form T-1 filed with Registration Statement No. 33-29637 and Exhibit 1 to Form T-1 filed with Registration Statement No. 333-121195.) 4. A copy of the existing By-laws of the Trustee.(Exhibit 4 to Form T-1 filed with Registration Statement No. 333-121195.) 6. The consent of the Trustee required by Section 321(b) of the Act.(Exhibit 6 to Form T-1 filed with Registration Statement No. 333-106702.) 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. 3 SIGNATURE Pursuant to the requirements of the Act, the Trustee, The Bank of New York, a corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York, and State of New York, on the 9th day of November, 2007. THEBANKOFNEWYORK By:/S/CHERYL CLARKE Name: CHERYL CLARKE Title:VICE PRESIDENT 4
